                 Case 2:20-cv-01010-JCC Document 16 Filed 09/02/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    AGATA DROZDZ, an individual, and TEAKRE CASE NO. C20-1010-JCC
      VEST, an individual,
10
                                              MINUTE ORDER
11                         Plaintiffs,
            v.
12
      UNITED SERVICES AUTOMOBILE
13    ASSOCIATION and USAA CASUALTY
      INSURANCE COMPANY,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on Plaintiffs’ unopposed motion to file an amended

20   class action complaint pursuant to Federal Rule of Civil Procedure 15 (Dkt. No. 14). Having

21   thoroughly considered the motion and the relevant record, the Court hereby GRANTS the motion

22   pursuant to Federal Rule of Civil Procedure 15(a)(2). Plaintiffs must file their amended class

23   action complaint no later than seven days from the date this order is issued.

24          //

25          //

26          //


     MINUTE ORDER
     C20-1010-JCC
     PAGE - 1
            Case 2:20-cv-01010-JCC Document 16 Filed 09/02/20 Page 2 of 2




 1        DATED this 2nd day of September 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1010-JCC
     PAGE - 2
